Title: To Thomas Jefferson from William Short, 30 August 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 30. 1791.

I wrote to you very fully six days ago by the way of Havre—this letter will be sent to London to be forwarded by the English packet which sails next week—it incloses one for the secretary of the treasury.
The assembly have at length completed their charte constitutionelle. In abolishing the requisite formerly decreed for members of the legislature they have augmented somewhat that of electors. Still it is so inconsiderable as not to exclude from that body men who are poor enough to be dependent for their subsistance or that of their families, on those who are rich enough to purchase their votes—this is with reason considered as a great defect in the constitution. In abolishing all titles of nobility the assembly have preserved that of Prince for the members of the Royal family—they are excluded  however from any of the places which depend on the choice of the people. The Duke of Orleans and his friends opposed the decree with all their force. He declared he was ready to resign all the rights attached to the members of the Royal family rather than be deprived of those of a French citizen. This like all the other efforts which he has made during the present revolution, only served to expose him to the sarcasms and contempt of his enemies.
It was expected that the committees would to day propose the mode of offering the constitution to the Kings acceptance. It seems however that they intend first to fix the manner of reforming the constitution by conventions—that subject is made the order of to day—the mode of acceptance will probably be proposed in the course of the week. The opinion at present is that the King will accept the constitution making some observations on the parts which he considers defective. By one of those vicissitudes which takes place in the course of revolutions the three members who formerly were the demagogues of the assembly (A. Lameth, Duport and Barnave) have now lost all their favor and gained in some measure the confidence of the King and Queen—there is no doubt that they have secret communications. This triumvirate resolved to risk every thing to attain the ministry, have removed all the obstacles, except the decree of the assembly which excludes its members. They have attempted in vain to have it repealed—it is now said that they have prevailed on the King to include this among the alterations he will ask. The assembly however being aware of the motive and being constant in the sentiment of jealousy of their own members and particularly violent at this moment in the hatred of these three, will certainly reject any proposals for changing this decree. The certainty of this may perhaps also prevent their being made. It seems certain however that this triumvirate has been too long accustomed to rule and are of dispositions too active in intrigue to allow themselves to be condemned to nullity for two years, without making every effort to prevent it.
The King remains in the same state of confinement as yet. He receives any of the French nation that he pleases, and as well as the Queen, has always a great number who go to pay their court. The corps diplomatique are not admitted, they all go to M. de Montmorin’s except the Swedish Ambassador. The assembly have decreed that the King’s guard shall consist of 1200 men of his own choice, to be paid out of the civil list—they reserve to themselves however the right of organising the corps. Until that is done he will of course be guarded by those who are not of his choice.
The elections for the next assembly are going on. The members  will assemble here in the course of the next month and probably displace their predecessors in the early part of October. The clubs which are dispersed throughout the Kingdom, and who have under the pretence of watching the several fonctionaires publics arrogated to themselves all the powers of government, will control the elections in most places. It is feared therefore that the next assembly will be composed of many violent, exagerated and bad men. As the general opinion however is that they are to have some limits to their powers, it may be hoped that they will not trespass all bounds in usurping the exercise of all the branches of government; and if so, they will not cause the present assembly to be regretted as its members seem to flatter themselves.
The intelligence which continues to arrive from S. Domingo increases the alarms here. It is probably much exagerated by the different parties for different purposes, but is in reality bad enough. The troops there have taken side with the white inhabitants who are unanimously against the decree in favor of the gens de couleur. The commissaries intended to be sent there so long ago have resigned—others named have set out—whilst at Brest the assembly determined (a few days ago) that their departure should be suspended until the colonial committee should have made their report on the late troubles. It is said they sailed before this determination could be announced to them. This is the more unfortunate as they will go with orders to enforce the decree of May 15. and it is probable the assembly will either repeal or modify it. The colonial committee however are so much divided on this subject that several of its members have quitted it.
Nothing new has taken place in the political state of Europe since my last. I then announced to you the certainty of peace in the North among the Christian powers. The Turks abandoned by those who have hitherto kept the countenance of supporting them, must necessarily subscribe to the conditions offered by the Empress of Russia. The principal is the cession of the territory on the Russian side of the Dniester. The late successes of the Imperial arms do not admit of the Crimea being brought into question. Mr. Pitt will probably have an advantageous treaty of commerce to present to the next Parliament as a compensation for the late expences of arming ostensibly against that power. The British arms have been more successful in Asia than their negotiations in Europe. The last advices from that quarter shew that the capital of Tippo Saib is in peril. It was expected that Lord Cornwallis would soon force him to a general action which could not fail to be fatal.
Spain has hopes of some respite on the coast of Africa by the  interposition of the new Dey of Algiers. The seige of Oran it is said is suspended. The pride of the Spanish cabinet does not permit them to abandon their possessions on that coast, which certainly occasion much more expence than they are worth. The edict lately made with respect to foreigners, designed principally against the French, is so difficult of execution and productive of so much inconvenience that explanatory amendments have become necessary. They have been published two or three times successively. The edict occasions much injury and discontent among some parts of the community. It will probably fall into desuetude.
The gazettes will be sent as usual by the way of Havre. In them you will see a state of the French commerce for the years of 88 and 89. It is formed by the committee of commerce and has been laid before the assembly to shew that the revolution has not an unfavorable influence, even in the midst of its disorders, on the commercial operations of this country. I beg you to remain fully persuaded of the sentiments of respect & affection with which you have ever known me to be, Dear Sir, Your friend & servant,

W. Short

